 



EXHIBIT 10.1
FOURTEENTH AMENDMENT TO
RECEIVABLES SALE AGREEMENT
     THIS FOURTEENTH AMENDMENT TO RECEIVABLES SALE AGREEMENT, dated as of May 29
2007 (this “Amendment”), is entered into by and among ALLIED RECEIVABLES FUNDING
INCORPORATED, as buyer (the “Buyer”) and ALLIED WASTE NORTH AMERICA, INC. and
the undersigned originators (the “Originators”). Capitalized terms used and not
otherwise defined herein are used as defined in the Agreement (as defined below
and amended hereby).
     WHEREAS, the parties hereto have entered into that certain Receivables Sale
Agreement, dated as of March 7, 2003 (as amended, restated, supplemented or
otherwise modified to the date hereof, the “Agreement”);
     WHEREAS, the parties hereto desire to amend the Agreement in certain
respects as hereinafter set forth;
     NOW THEREFORE, in consideration of the premises and the other mutual
covenants contained herein, the parties hereto agree as follows:
      SECTION 1. Amendment.
Section 7.7(b) of the Agreement is hereby amended by deleting such section and
replacing it with the following:
     “(b) the sum of (i) the aggregate Outstanding Balance of Eligible
Receivables originated by such Originator or, if applicable, such Immaterial
Division at the time of the delivery of such notice and (ii) the aggregate
Outstanding Balance of Eligible Receivables originated by all other Immaterial
Originators who have terminated their obligations and Immaterial Divisions the
Receivables of which Buyer has ceased purchasing under this Agreement since the
date that is twelve (12) months prior the date of such notice, is less than 5%
of the aggregate Outstanding Balance of Eligible Receivables on such date,”
     SECTION 2. Reference to and Effect on the Agreement and the Related
Documents.
Upon the effectiveness of this Amendment, (i) each of the Originators hereby
reaffirms all representations and warranties made by it in Article II of the
Agreement (as amended hereby) and agrees that all such covenants,
representations and warranties shall be deemed to have been restated as of the
effective date of this Amendment, (ii) each of the Loan Parties hereby
represents and warrants that no Termination Event shall have occurred and be
continuing and (iii) each reference in the Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import shall mean and be, and
any references to the Agreement in any other

1



--------------------------------------------------------------------------------



 



document, instrument or agreement executed and/or delivered in connection with
the Agreement shall mean and be, a reference to the Agreement as amended hereby.
     SECTION 3. Effectiveness and Effect.
This Amendment shall be effective as upon receipt by the Agent of a copy of this
Amendment duly executed by all parties hereto (the “Amendment Effective Date”).
Except as otherwise amended by this Amendment, the Agreement shall continue in
full force and effect and is hereby ratified and confirmed.
     SECTION 4. Fees and Expenses.
The Buyer hereby agrees that in addition to any costs otherwise required to be
paid pursuant to the Transaction Documents, the Buyer shall pay the reasonable
legal fees and out-of pocket expenses of the Agent’s counsel, Hunton & Williams
LLP, and all audit fees and due diligence costs incurred by the Agent in
connection with the consummation of this Amendment.
     SECTION 5. Governing Law.
This Amendment will be governed by and construed in accordance with the laws of
the State of New York, without giving effect to the conflicts of laws principles
thereof (other than Section 5-1401 of the New York General Obligations Law).
     SECTION 6. Severability.
Each provision of this Amendment shall be severable from every other provision
of this Amendment for the purpose of determining the legal enforceability of any
provision hereof, and the unenforceability of one or more provisions of this
Amendment in one jurisdiction shall not have the effect of rendering such
provision or provisions unenforceable in any other jurisdiction.
     SECTION 7. Counterparts.
This Amendment may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument. Delivery of an executed counterpart of a signature page by
facsimile shall be effective as delivery of a manually executed counterpart of
this Amendment.
[remainder of page intentionally left blank]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
ALLIED RECEIVABLES FUNDING INCORPORATED
ALLIED WASTE SERVICES OF NORTH AMERICA, LLC
ALLIED SERVICES, LLC
     By: ALLIED WASTE LANDFILL HOLDINGS, INC.,
               its Managing Member
BFI WASTE SERVICES, LLC
     By: ALLIED WASTE NORTH AMERICA, INC.,
               its Sole Member
BFI WASTE SERVICES OF PENNSYLVANIA, LLC
     By: ALLIED WASTE NORTH AMERICA, INC.,
               its Sole Member
ALLIED WASTE SERVICES OF MASSACHUSETTS, LLC
     By: ALLIED WASTE NORTH AMERICA, INC.,
               its Sole Member
GREENRIDGE WASTE SERVICES, LLC
     By: ALLIED WASTE NORTH AMERICA, INC.,
               its Sole Member
ALLIED WASTE SYSTEMS, INC.
ALLIED WASTE ENVIRONMENTAL MANAGEMENT GROUP, LLC
BFI WASTE SYSTEMS OF NORTH AMERICA, INC.
ALLIED WASTE TRANSPORTATION, INC.
BROWNING-FERRIS INDUSTRIES OF TENNESSEE, INC.
DELTA DADE RECYCLING CORP.
BROWNING-FERRIS INDUSTRIES OF FLORIDA, INC.
BROWNING-FERRIS INDUSTRIES OF OHIO, INC.
ALLIED WASTE SERVICES OF PAGE, INC.
BFI WASTE SERVICES OF TEXAS, LP
      By: ALLIED WASTE LANDFILL HOLDINGS, INC.,
               its General Partner
BFI WASTE SERVICES OF INDIANA, LP
     By: ALLIED WASTE LANDFILL HOLDINGS, INC.,
               its General Partner
BRENHAM TOTAL ROLL-OFFS, LP
     By: ALLIED WASTE LANDFILL HOLDINGS, INC.,
               its General Partner
ALBANY-LEBANON SANITATION, INC.
AMERICAN DISPOSAL SERVICES OF ILLINOIS, INC.
AMERICAN DISPOSAL SERVICES OF MISSOURI, INC.
AMERICAN DISPOSAL SERVICES OF WEST VIRGINIA, INC.
BFI WASTE SYSTEMS OF NEW JERSEY, INC.
CAPITOL RECYCLING AND DISPOSAL, INC.
CITY-STAR SERVICES, INC.
CLARKSTON DISPOSAL, INC.
CORVALLIS DISPOSAL CO.

3



--------------------------------------------------------------------------------



 



COUNTY DISPOSAL (OHIO), INC.
COUNTY LANDFILL, INC.
D & L DISPOSAL L.L.C.
DALLAS DISPOSAL CO.
DELTA CONTAINER CORPORATION
DEMPSEY WASTE SYSTEMS II, INC.
DINVERNO, INC.
GRANTS PASS SANITATION, INC.
HARLAND’S SANITARY LANDFILL, INC.
ILLIANA DISPOSAL PARTNERSHIP
     By: ALLIED WASTE NORTH AMERICA, INC.,
               its Majority in Interest General Partner
ISLAND WASTE SERVICES LTD.
KELLER DROP BOX, INC.
KEY WASTE INDIANA PARTNERSHIP
     By: ALLIED WASTE NORTH AMERICA, INC.,
               its Majority in Interest General Partner
LATHROP SUNRISE SANITATION CORPORATION
MCINNIS WASTE SYSTEMS, INC.
PACKERTON LAND COMPANY, L.L.C.
RABANCO, LTD.
REGIONAL DISPOSAL COMPANY
     By: RABANCO, LTD.,
               its Managing Partner
ROSSMAN SANITARY SERVICE, INC.
SUNRISE SANITATION SERVICE, INC.
SUNSET DISPOSAL SERVICE, INC.
SUNSET DISPOSAL, INC.
THOMAS DISPOSAL SERVICE, INC.
UNITED DISPOSAL SERVICE, INC.

             
 
  By:        
 
                Name: Michael S. Burnett         Title: Treasurer    

ALLIED WASTE NORTH AMERICA, INC.

             
 
  By:        
 
                Name: Michael S. Burnett         Title: Vice President and
Treasurer    

[additional signatures to follow]

4



--------------------------------------------------------------------------------



 



Consented to this 29th day of May 2007:
VARIABLE FUNDING CAPITAL COMPANY LLC
By:
  Wachovia Capital Markets, LLC,
 
  as Attorney-in-Fact

         
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

WACHOVIA BANK, NATIONAL ASSOCIATION,

         
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

ATLANTIC ASSET SECURITIZATION LLC,

         
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

         
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

CALYON NEW YORK BRANCH,

         
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

         
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

[additional signatures to follow]

5



--------------------------------------------------------------------------------



 



Consented to this 29th day of May 2007:
ALLIED WASTE INDUSTRIES, INC.
as Performance Guarantor

         
By:
       
 
        Name: Michael S. Burnett     Title: Senior Vice President and Treasurer
   

[end of signatures]

6